Exhibit 10.1

W. P. CAREY & CO. LLC

EMPLOYMENT AGREEMENT

THIS AGREEMENT, made the 1st day of March, 2012 by W. P. Carey & Co. LLC. (the
“Company”), a Delaware limited liability company, at 50 Rockefeller Plaza, New
York, NY 10020, and Trevor P. Bond (“Executive”).

W I T N E S S E T H:

WHEREAS, Executive has been an officer and employee of the Company in which
capacity his services have contributed materially to the successful operation of
the Company’s business; and

WHEREAS, the Company wishes to assure itself of the continued availability of
Executive’s services, and Executive is willing to give such assurance in return
for the benefits described herein.

NOW, THEREFORE, intending to be legally bound hereby, the Company hereby agrees
to employ Executive, and Executive hereby agrees to be employed by the Company
upon the following terms and conditions:

1. Office and Duties. Executive shall service the Company full time as its Chief
Executive Officer and in such other positions and have such duties and power
with the Company and its subsidiaries consistent with Executive’s positions and
experience and abilities as may from time to time be determined by the board of
directors of the Company (the “Board”) or its designee. Executive will devote
his full business time, except for vacation time and reasonable periods of
absence due to sickness, personal injury or other disability, to the duties
assigned to him and shall use his best efforts, judgment, skill and energy to
perform such services faithfully and diligently to further the business
interests of the Company; provided that nothing contained herein shall preclude
Executive from (i) serving on the board of directors of any business corporation
with the consent of the Board or (ii) serving on the board of, or working for,
any charitable or community organization, so long as such activities,
individually or collectively, do not interfere with the performance of
Executive’s duties hereunder.

2. Term. This Agreement shall be for a term commencing as of the date hereof
(the “Commencement Date”) and ending on March 31, 2015 unless sooner terminated
as hereinafter provided. Notwithstanding the immediately preceding sentence,
unless the Company shall notify the Executive or the Executive shall notify the
Company, in either case, in writing not later than January 15, 2015 (or, if the
term of this Agreement has already been extended, the January 15 immediately
preceding the expiration of the then current term of this Agreement) that it or
he does not wish the term of this Agreement to be extended, the term of this
Agreement shall be extended for an



--------------------------------------------------------------------------------

additional three-year period effective upon the first day following the
expiration of the then current term (the “Renewal Date”). Promptly following the
last date upon which notice of non-renewal could be given with respect to a
Renewal Date, the Company shall make awards of restricted stock, restricted
stock units or performance share units to the Executive in respect of a number
of shares having a value, measured at the date of grant, at least equal to the
target value at the initial grant date of, and having terms and conditions (with
appropriate adjustments to reflect the later applicable grant dates) that, in
the aggregate, are no less favorable to the Executive than those applicable with
respect to, the Initial Agreement Grants set forth in Paragraph 4 hereof (the
“Renewal Grant”); provided, however, that, if subsequent to the Commencement
Date (or, if applicable, the date of the last Renewal Grant) the Company shall
have changed the performance criteria applicable to performance share unit
awards (and the Renewal Grant is in whole or in part in the form of a
performance share unit award) or elected to provide annual long-term incentive
awards generally to its employees on materially different terms and conditions
than had been used with respect to awards in effect at the relevant date, then
the terms and conditions then applicable to similar long-term incentive awards
being granted by the Company shall be applied to the Renewal Grant. For the
avoidance of doubt, no Renewal Grant shall be made at any time following
delivery by either party of timely written notice that the term of this
Agreement shall not be further extended. The period during which Executive is
employed pursuant to this Agreement, including any extension thereof in
accordance with the preceding sentence, shall be referred to as the “Employment
Period.”

3. Compensation.

(a) Base Salary. During the Employment Period, Executive shall receive an annual
base salary (“Base Salary”) at the same rate as in effect on the date hereof,
which shall be payable in accordance with the Company’s generally applicable
payroll practices and policies. The Committee or its designee shall periodically
review Executive’s Base Salary in light of the salaries paid to other officers
of the Company, the performance of Executive, and Executive’s total compensation
from the Company and the Committee or its designee, as applicable, may, in its
sole discretion, authorize an increase in such Base Salary by such amount it
determines to be appropriate. Any such increase shall not reduce or limit any
other obligation of the Company hereunder.

(b) Incentive Compensation. During the term of the Employment Period, Executive
shall be eligible to participate in the Company’s cash-based incentive
compensation programs (including, without limitation, any program for the
payment of commission income, disposition fees, and bonuses), as the same may be
amended by the Company from time to time, at a level determined by the
Committee.

(c) Equity Compensation. The Committee may in its discretion determine to grant
the Executive equity-based compensation (in addition to the grants referenced in
Paragraph 2, if applicable, and Paragraph 4 below) at such times and subject to
such terms and conditions as the Committee shall determine.



--------------------------------------------------------------------------------

4. Stock Grant.

(a) Performance Share Units. The Executive will receive a performance share unit
award pursuant to the Company’s then applicable equity compensation plan (the
“Equity Plan”), representing a contractual right in respect to 42,000 shares of
the Company’s common stock (the “Common Stock”), but subject to the satisfaction
of the terms and conditions (including the performance conditions) specified
herein or in the documents governing the applicable award (the “Initial
Agreement PSU Grant”). The Initial Agreement PSU Grant shall be made as soon as
practicable following the date this Agreement becomes effective, in respect of a
performance period ending on the last day of 2014. The terms and conditions of
the Initial Agreement PSU Grant shall be established by the Committee in
accordance with the terms and conditions of the Equity Plan; provided that the
performance objectives applicable to the Initial Agreement PSU Grant shall be
the same as are generally made applicable to performance share unit awards made
in the first quarter of 2012 to the Company’s other executives who are receiving
performance share unit awards that represent a substantial portion of their
long-term incentive compensation opportunities for the year of grant.

(b) Restricted Stock Units. The Executive will also receive, as soon as
practicable following the date this Agreement becomes effective, a restricted
stock unit award pursuant to the Equity Plan in respect of 28,000 shares of the
Company’s Common Stock, subject to the satisfaction of the terms and conditions
(including service vesting conditions) specified herein or in the document
governing the applicable award (the “Initial Agreement RSU Grant”, and, together
with the Initial Agreement PSU Grant, the “Initial Agreement Grants”). The
Executive’s rights in respect of the Initial Agreement RSU grant shall vest in
three equal annual installments on each of February 15, 2013, February 15, 2014
and February 15, 2015, subject to the Executive’s continued employment through
the applicable date. The Company shall pay dividend equivalents on a current
basis in respect of all of the shares subject to the Initial Agreement RSU Grant
with respect to all dividends declared on the Company’s Common Stock after the
Commencement Date and prior to payment on (or forfeiture of) the Initial
Agreement RSU Grant. The Initial Agreement Grants shall in all events be and
become fully vested upon the occurrence of a “Change in Control.” For purposes
of this Agreement, the term “Change in Control” shall have the same meaning
given such term under the Equity Plan under which the awards described in
Paragraphs 4(a) and (b) are made, as in effect on the date such awards are
granted. The other terms and conditions of the Initial Agreement RSU Grant shall
be established by the Committee in accordance with the terms and conditions of
the Equity Plan; provided that such other terms and conditions shall be
substantially the same as are generally made applicable to restricted share unit
awards made in the first quarter of 2012 to the Company’s other executives who
are receiving restricted share unit awards that represent a substantial portion
of their long-term incentive compensation opportunities for the year of grant.

(c) The Initial Agreement Grants shall be in addition to, and not in lieu of,
any equity grant the Executive may be entitled to receive pursuant to Paragraph
3(c).



--------------------------------------------------------------------------------

5. Benefits, Perquisites and Expenses.

(a) Benefits. During the Employment Period, Executive shall be eligible to
participate in each employee benefit plan sponsored or maintained by the
Company, subject to the generally applicable provisions thereof. Nothing in this
Agreement shall in any way limit the Company’s right to amend or terminate any
such plan in its discretion, so long as any such amendment does not impair the
rights of Executive without treating similarly situated executives in a similar
fashion.

(b) Business Expenses. The Company agrees to reimburse all reasonable expenses
incurred or paid by Executive in the performance of Executive’s duties
hereunder, upon presentation of expense statements or vouchers and such other
information as the Company may require and in accordance with the generally
applicable policies and procedures of the Company, for the period beginning upon
the Commencement Date and ending upon the termination of the Agreement. Such
expenses shall be reimbursed in due course in accordance with the Company’s
standard practices, and all reimbursement payments with respect to expenses
incurred within a particular year shall be made no later than the end of the
Executive’s taxable year following the taxable year in which the expense was
incurred. The amount of reimbursable expenses incurred in one taxable year of
the Executive shall not affect the amount of reimbursable expenses in a
different taxable year and such reimbursement shall not be subject to
liquidation or exchange for another benefit. Notwithstanding the foregoing,
solely in the event that reimbursement of such expenses is conditioned upon a
separation from service, such reimbursement shall be made to Executive upon the
first day following the six (6) month anniversary of the date of such separation
from service.

(c) Indemnification. The Company shall indemnify Executive and hold Executive
harmless from and against any claim, loss or cause of action arising from or out
of Executive’s performance of services as an officer, director or Executive of
the Company or any of its subsidiaries or in any other capacity in which
Executive serves at the request of the Company on the same basis as it
indemnifies its other officers pursuant to and in all circumstances subject to
the terms and conditions of the Director and Officer Indemnification Policy of
W.P. Carey & Co. LLC (or any successor policy thereto), as in effect at the
relevant time, and as the such policy may be amended from time to time.

6. Termination of Employment.

(a) Early Termination of the Employment Period. Notwithstanding Paragraph 2, the
Employment Period shall end upon the earliest to occur of (i) a termination of
Executive’s employment on account of Executive’s death, (ii) a Termination due
to Disability, (iii) a Termination for Cause, (iv) a Termination Without Cause
or (v) a Termination with Good Reason.

(b) Benefits Payable Upon Termination. Following the end of the Employment
Period pursuant to Paragraph 6(a), Executive (or, in the event of his death,
Executive’s surviving spouse, if any, or estate) shall in all events be paid the
Earned Basic Compensation and Accrued Employee Benefits. In the event of a
Termination



--------------------------------------------------------------------------------

Without Cause or Termination with Good Reason, so long as Executive executes
(and has not revoked) a general release of claims in favor of the Company and
its affiliates in a form acceptable to the Company (the “Required Release”) not
later than 60 days following Executive’s termination of employment, Executive
shall also be entitled to receive the Severance Benefit and Equity Acceleration,
as such terms are defined below. The Earned Basic Compensation, Accrued Employee
Benefits and, if applicable, the Severance Benefit shall be payable at the times
established pursuant to Paragraph 6(c).

(c) Timing of Payments. Earned Basic Compensation shall be paid in a single lump
sum as soon as practicable, but in no event more than 30 days, following the end
of the Employment Period; provided that with respect to any amounts governed by
a program that contains a stated payment provision, payment shall occur in
accordance with the timing specified in the applicable program governing such
element of compensation. Equity Acceleration shall occur, to the extent
applicable and subject to the delivery (and non-revocation) of the Required
Release, upon the occurrence of a Termination Without Cause or Termination with
Good Reason, with any payment or distribution of the shares corresponding to the
Initial Agreement Grants made in a single lump sum as soon as practicable, but
in no event more than 60 days, following such termination, unless Executive had
previously elected to defer delivery of some or all such shares upon vesting, in
which case the affected shares shall be delivered in accordance with the terms
of the plan provisions governing such deferral. Accrued Employee Benefits shall
be payable in accordance with the terms of the plan, policy, practice, program,
contract or agreement under which such benefits have accrued. Severance Benefits
shall be paid, subject to the delivery (and non-revocation) of the Required
Release, on the same regularly-scheduled payroll dates as Executive would have
received his base salary had he continued to be employed and for the period
ending on the first to occur of (i) the first anniversary of Executive’s
termination of employment and (ii) the date on which Executive breaches any of
the provisions of Paragraph 7 hereof; provided, however that (x) if the latest
date by which the Required Release must be delivered is in a different calendar
year than the date on which Executive’s employment terminates, any payment of
Severance Benefits that, pursuant to such normal payroll schedule, would have
been made earlier than such latest date for delivery of the Required Release
shall be made on the 61st day following the date on which Executive’s employment
terminates and (y) if Executive is a specified employee within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), no
taxable amounts payable by the Company to Executive pursuant to Paragraph 6 and
other Company separation pay plan amounts, including bonus and other amounts
that are conditioned upon a separation from service and not compensation
Executive could receive without separating from service, shall be paid during
the six (6) month period following his separation from service and, to the
extent otherwise payable during such six (6) month period, shall be accumulated
and paid on the first business day following the six (6) month anniversary of
his separation from service, with interest for such period at a rate equal to
the one-year Treasury bill rate as quoted in The Wall Street Journal (or in such
other reliable publication as the Executive Committee, in its reasonable
discretion, may determine to rely upon) from the date they would otherwise have
been payable to the date actually paid; provided further, that taxable amounts
remaining due pursuant to Paragraph 6 following the expiration of the six
(6) month delay period shall be paid on regularly-scheduled payroll dates as
described in this Paragraph 6(c).



--------------------------------------------------------------------------------

(d) Definitions. For purposes of Paragraphs 6 and 7, capitalized terms have the
following meanings:

“Accrued Employee Benefits” means amounts which are vested or which Executive is
otherwise entitled to receive under the terms of or in accordance with any plan,
policy, practice or program of, or any contract or agreement with, the Company
or any of its subsidiaries, at or subsequent to the date of his termination
without regard to the performance by Executive of further services or the
resolution of a contingency.

“Earned Basic Compensation” means any salary or other compensation (including,
but not limited to, any deferred commission payments) due and payable, but
unpaid, for services rendered to the Company on or prior to the date on which
the Employment Period ends.

“Equity Acceleration” shall mean that any portion of the Initial Agreement
Grants that have not become vested upon the date on which any Termination
Without Cause or Termination with Good Reason occurs shall fully and immediately
vest upon such occurrence.

“Severance Benefits” means bi-weekly payments until the earliest of the
following dates:

 

  (i) the second anniversary of Executive’s Termination Without Cause or
Termination with Good Reason and

 

  (ii) the date the Company’s obligation to pay Severance Benefits ceases as a
result of Executive’s breach any of the provisions of Paragraph 7;

in an amount equal to the sum of (x) the Executive’s bi-weekly base salary as in
effect immediately prior to his termination of employment and (y) an amount
equal to one-twenty-sixth of the average of the last three annual bonuses (or
all annual bonuses, if less than three) previously received by the Executive for
services to the Company, whether or not payable for services during the
Employment Period.

“Termination for Cause” means a termination of Executive’s employment by the
Company as a result of Executive’s (i) conviction of a felony (other than one
related to the operation of a motor vehicle) or the entering by Executive of a
plea of nolo contendere to such a felony charge; (ii) gross neglect, willful
malfeasance or willful gross misconduct in connection with his employment
hereunder which has had or could reasonably be expected to have a material
adverse effect on the business of the Company and its subsidiaries; (iii) a
substantial and continual refusal by Executive in breach of this Agreement to
perform Executive’s duties, responsibilities or obligations assigned to
Executive in accordance with the terms hereof that continues after receipt by
Executive of written notice from the Company identifying the duties,
responsibilities or obligations not being performed; (iv) a material violation
by Executive of any policy of the Company



--------------------------------------------------------------------------------

that is generally applicable to all employees or all officers of the Companies
including, but not limited to, policies concerning insider trading or sexual
harassment, or the Company’s code of conduct; (v) Executive’s failure to
cooperate, if requested by the Board, with any investigation or inquiry into his
or the Company’s business practices, whether internal or external, including,
but not limited to Executive’s refusal to be deposed or to provide testimony at
any trial or inquiry; or (vi) any material breach by Executive of the provisions
of Paragraph 7; provided, however, that in the case of subclauses (iv), (v) and
(vi), Cause shall not exist if, such violation, failure to cooperate or breach,
if capable of being cured, shall have been cured by Executive within 30 days
after receipt of notice thereof from the Company.

“Termination due to Disability” means a termination of Executive’s employment by
the Company because Executive has been incapable of substantially fulfilling the
positions, duties, responsibilities and obligations set forth in this Agreement
because of physical, mental or emotional incapacity resulting from injury,
sickness or disease for a period of (i) at least four consecutive months or
(ii) more than six months in any twelve month period. Any question as to the
existence, extent or potentiality of Executive’s disability upon which Executive
and the Company cannot agree shall be determined by a qualified, independent
physician selected by the Company. The determination of any such physician shall
be final and conclusive for all purposes of this Agreement.

“Termination with Good Reason” by the Executive means within 90 days following
(i) a material adverse change in Executive’s duties and responsibilities; (ii) a
material reduction in Executive’s base salary (other than a proportionate
adjustment applicable generally to similarly situated Company Executives); or
(iii) the relocation of Executive’s principal place of business to a location
more than thirty-five miles outside of Manhattan; provided that a termination
shall not be treated as a Termination with Good Reason if Executive shall have
consented in writing to the occurrence of the event giving rise to the claim of
Termination with Good Reason. A Termination for Good Reason shall also include a
voluntary resignation by Executive during the 30 day period immediately
following the six month anniversary of the occurrence of a Change in Control. A
Termination with Good Reason must be effected by a written notice from Executive
setting forth in reasonable detail the conduct or event alleged to be the basis
for such termination, provided that, Executive shall not have the right to
terminate his employment hereunder pursuant to a Termination with Good Reason
(other pursuant to a voluntary termination following the six month anniversary
of a Change in Control) (A) if, within the 30-day period following receipt of
Executive’s written notice, the Company shall have substantially cured the
conduct alleged to have caused the activities giving rise to the basis for such
Termination with Good Reason and (B) unless Executive actually terminates
employment within 30 days following the end of the Company’s cure period.

“Termination Without Cause” means any termination by the Company of Executive’s
employment with the Company other than (i) a Termination due to Disability,
(ii) a Termination due to death or (iii) a Termination for Cause.



--------------------------------------------------------------------------------

7. Non-Competition, Confidential Information, Etc.

(a) Noncompetition. During the Executive’s employment with the Company and, upon
termination of the Executive’s employment with the Company, during the following
post-termination periods, to the extent applicable to such termination: (x) if
such termination occurs during the term of this Agreement, the 24 month period
following the termination of Executive’s employment or (y) if such termination
occurs after the expiration of this Agreement in accordance with its terms (a
“Contract Expiration”), the period, if any, following termination of the
Executive’s employment and through the second anniversary of the Contract
Expiration, Executive shall not, without the prior written consent of the
Company, directly or indirectly, as a stockholder owning beneficially or of
record more than 5% of the outstanding shares of any class of stock of any
issuer, or as an officer, director, employee, partner, consultant, joint
venturer, proprietor, or otherwise, engage in or have a financial interest in
any Competing Business in the United States or in any other jurisdiction in
which the Company is actively engaged in business or with respect to which, at
the time of Executive’s action (or, if Executive is not an employee of the
Company at such time, the date his employment with the Company terminated), the
Company had taken material steps toward becoming actively engaged in such
business. For purposes of this Agreement, the term “Competing Business” shall
mean any business which is engaged in (i) the business of structuring, obtaining
the financing for (including, but not limited to, raising capital for investment
funds or vehicles established to invest in transactions sponsored, arranged or
facilitated by the Company), or otherwise implementing or facilitating long-term
financing of corporate property using leasing arrangements (“Leasing
Transactions”) or (ii) any activities that (x) compete with any aspect of the
Company’s business that accounted for at least 5% of the Company’s revenues or
profits in any four of the last eight completed fiscal quarters of the Company
ended prior to Executive’s termination of employment or (y) compete or would
compete with any business activities to which the Company has committed
significant resources to expand its presence, or to enter into or otherwise
commence, during the two year period prior to Executive’s termination of
employment and that the Company is still actively pursuing at the date of
Executive’s termination of employment (the activities described in subclauses
(x) and (y) hereafter called the “Other Material Operations”); provided that
nothing in this Agreement shall preclude Executive from providing services to
any Competing Business so long as such services do not relate, directly or
indirectly, to Leasing Transactions or Other Material Operations. The Company
and Executive acknowledge and agree that the provisions of this Paragraph 7(a)
are intended to protect the legitimate business interests of the Company and not
to restrain the ability of Executive to obtain gainful employment. The Company
agrees that this Paragraph 7(a) shall not preclude Executive from serving as a
director of a publicly traded real estate investment trust or similar entity
(i) the principal business activities of which are the ownership and development
of multi-tenant commercial or multi-family residential properties and (ii) that
is not otherwise engaged in providing capital for the purchase of (x) single
tenant leased properties or (y) self-storage or lodging properties; provided,
however, that Executive’s ability to serve as a director of such a publicly
traded entity during the term of his employment shall be subject to the consent
of the Board, as required pursuant to Section 1.



--------------------------------------------------------------------------------

(b) Confidential Information. During the term of this Agreement and at all times
thereafter, Executive shall not, without the written consent of the Company, use
for his personal benefit, or disclose, communicate or divulge to, or use for any
company other than the Company or its subsidiaries or affiliates, any
Confidential Information (as defined below) that had been made known to
Executive or learned or acquired by Executive while in the employ of Company or
its subsidiaries or affiliates, unless such information has become public other
than by reason of Executive’s breach of this covenant. Confidential Information
shall mean

 

  (i) information not in the public domain (or in the public domain as a result
of a breach by Executive or another executive of the Company who is also bound
by a similar confidentiality clause) regarding the business methods, business
policies, procedures, techniques, research or developments projects or results,
trade secrets, or other processes of or developed by the Company;

 

  (ii) any names and addresses of customers or clients or any data on or
relating to past, present or prospective customers or clients not in the public
domain (or in the public domain as a result of a breach by Executive or another
executive of the Company who is also bound by a similar confidentiality clause);
and

 

  (iii) any other material information not in the public domain (or in the
public domain as a result of a breach by Executive or another executive of the
Company who is also bound by a similar confidentiality clause) relating to or
dealing with the business operations or activities of the Company which has been
designated by the Company as confidential or which, if disclosed to any third
party, would result in a material adverse effect to the Company.

(c) CPAs and Other Collective Investment Vehicles. Executive acknowledges and
agrees that (i) the business activities conducted by the Company and its
affiliates for or on behalf of any Company sponsored trust, fund or other
collective investment vehicle, including, without limitation, Corporate Property
Associates 15 Incorporated, Corporate Property Associates 16 – Global
Incorporated, Corporate Property Associates 17 – Global Incorporated, Carey
Watermark Investors Incorporated, Carey Self-Storage Fund, LLC, and any
successors to any of them (collectively, the “Sponsored Funds”), are of critical
importance to the business operations, investment strategies and profitability
of the Company, (ii) the Company has expended substantial resources and expense
to develop such business and the good will related thereto; and (iii) by virtue
of his position as Chief Executive Officer of the Company, Executive has been
afforded a unique management and advisory relationship with the Sponsored Funds
that has been developed and cultivated using Company resources and Confidential
Information. Accordingly, and without limiting any other provision in this
Agreement,



--------------------------------------------------------------------------------

including, without limitation, the confidentiality, non-competition and
non-solicitation provisions of Paragraphs 7(a), (b) and (f), Executive agrees
that, during and following his termination of employment with the Company for
any reason, he shall not on his own behalf or on behalf of any third party
solicit or engage in any business activities with any of the Sponsored Funds or
any other collective investment vehicle that may be sponsored by the Company
that is substantially similar to a Sponsored Fund (each, a “Sponsored Entity”),
in each case that exists as of, or as to which the Company had devoted
significant efforts and/or expense to develop or commence prior to, the date of
the Executive’s termination of employment, that would disrupt, damage or
diminish the business activities, or otherwise impair, impede or interfere with
the relationship, between the Company and any such Sponsored Entity. The
restriction contained in this Paragraph 7(c) shall cease to apply in respect to
a Sponsored Entity at the third anniversary of the termination of Executive’s
employment.

(d) Company Property. Promptly following Executive’s termination of employment,
Executive shall return to the Company all property of the Company, and all
copies thereof in Executive’s possession or under his control.

(e) Nonsolicitation of Employees. During the Executive’s employment with the
Company and, upon a termination of the Executive’s employment with the Company,
during the following post-termination periods, to the extent applicable to such
termination: (x) if such termination occurs during the term of this Agreement,
the 24 month period following the termination of Executive’s employment or
(y) if such termination occurs after a Contract Expiration, the period, if any,
following termination of the Executive’s employment and through the first
anniversary of the Contract Expiration, Executive agrees that he will not and
will not assist or encourage any other person to (i) employ, hire, engage or be
associated (as a shareholder, partner, employee, consultant or in a similar
capacity) with any employee or other person connected with the Company or any of
its affiliates who rendered services in a management position that afforded such
person the opportunity to earn an incentive bonus or in any other position that
afforded such person the opportunity to receive commissions, advisory fees or
similar incentive payments in respect of the person’s services, including,
without limitation, all persons who provide direct and substantial services with
respect to Leasing Transactions (the “Restricted Employees”), at the time of
such termination or during any part of the six months (three months, in the case
of any employee who was not also an officer of the Company) preceding such
termination of employment, (ii) induce any Restricted Employees to leave the
employ of the Company or any of its affiliates, or (iii) solicit the employment
of any Restricted Employees on his own behalf or on behalf of any other business
enterprise. For the avoidance of doubt, it shall not be a violation of this
Paragraph 7(e) for an entity to which the Executive provides services to hire or
otherwise retain the services of a Restricted Employee unless Executive provides
such entity assistance in the recruiting, hiring or retention of such Restricted
Employee.

(f) Nonsolicitation of Business Associates. Executive agrees that, during the
term of this Agreement and for a period of 24 months after his termination of
employment with the Company, he will not engage in Leasing Transactions or Other
Material Operations in which Executive solicits for himself or for any third
party the



--------------------------------------------------------------------------------

business of any person who at any time during the twelve month period ended on
the date Executive’s employment with the Company terminates was (i) a Corporate
Client (as defined below) during the twenty-four month period ended on the date
Executive’s employment with the Company terminates (the “Prior Contact Period”);
(ii) an investor (a “Fund Investor”) in any fund or investment vehicle managed
or maintained by any of the Company, its subsidiaries or its affiliates,
including, without limitation, the Sponsored Funds (a “Fund Vehicle”) who
satisfied the conditions to qualify as a “qualified institutional buyer” as
defined in Rule 144A as promulgated under the Securities Act of 1933, as
amended, with whom the Executive had dealings, contact or involvement during the
Prior Contact Period; (iii) a person or entity who served as a representative of
investors in connection with the investments in any Fund Vehicle or who was
otherwise engaged in raising capital or other financing for any such Fund
Vehicle; or (iv) a person or entity which (x) materially assisted or provided
other material services or support that substantially facilitated or otherwise
contributed to the Company’s ability to pursue or effect Leasing Transactions or
Other Material Operations, and (y) had direct and substantial dealings, contact
or involvement while acting on behalf of the Company or its affiliates or any
Fund Vehicle with any Corporate Client or Fund Investor during the Prior Contact
Period. For purposes of this Paragraph 7(f), the term “Corporate Client” means
(i) any business entity, regardless of form, which obtains financing or
liquidity through effecting a Leasing Transaction with the Company or any of its
subsidiaries or affiliates, (ii) any business entity, regardless of form, which
engaged as a principal in any transaction representing part of the Company’s
Other Material Operations, and (iii) each affiliate of any such business entity
identified in subclause (i) or (ii), but specifically excluding its private
equity sponsors.

(g) Injunctive Relief. Executive agrees and acknowledges that the remedies at
law for any breach by him of the provisions of this Paragraph 7 will be
inadequate and that the Company shall be entitled to obtain injunctive relief
against him from a court of competent jurisdiction in the event of any such
breach. If any such court of competent jurisdiction shall determine that the
restrictions contained in this Paragraph 7 are unreasonable as to time or
geographical area, such court shall reform said restrictions to the extent
necessary in the opinion of such court to make them reasonable and enforceable.

8. Miscellaneous.

(a) Waiver. Neither the failure nor any delay on the part of either party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.

(b) Controlling Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by and construed
in accordance with the laws of the State of New York notwithstanding any
conflicting choice-of-law provisions.



--------------------------------------------------------------------------------

(c) Notices. All notices, requests, demands and other communications required or
permitted under this Agreement and the transactions contemplated herein shall be
in writing and shall be deemed to have been given when delivered in person or
when deposited in the United States mail in a postpaid envelope by registered or
certified mail, return receipt requested, by overnight courier service or by
facsimile (with receipt confirmed and followed by delivery of an original via
overnight courier service).

(d) Binding Effect. This Agreement shall be binding on, and shall inure to the
benefit of, the Company and any person or entity that succeeds to the interest
of the Company (regardless of whether such succession does or does not occur by
operation of law) by reason of the sale of all or a portion of the Company’s
stock, a merger, consolidation or reorganization involving the Company or a sale
of the assets of the business of the Company in which Executive performs a
majority of his services, unless the Company otherwise elects in writing to
retain responsibility for the duties and obligations of the Company (and the
benefits conveyed to the Company) under this Agreement. This Agreement shall
also inure to the benefit of Executive’s heirs, executors, administrators and
legal representatives.

(e) Assignment. Except as provided under Paragraph 8(d), neither this Agreement
nor any of the rights of obligations hereunder shall be assigned or delegated by
any party hereto without the prior written consent of the other party.

(f) Execution in Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original as against the party whose
signature appears thereon, and both of which shall together constitute one and
the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories.

(g) Severability; Reformation. In the event that one or more of the provisions
of this Agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event any of Paragraph 7(a), (b),
(c), (d), (e) or (f) is not enforceable in accordance with its terms, Executive
and the Company agree that such Paragraph shall be reformed to make such
Paragraph enforceable in a manner which provides the Company the maximum rights
permitted at law.

(h) Entire Agreement. Except to the extent that the letter agreement between the
Company and Executive relating to his recommencement of employment is expressly
incorporated herein, this Agreement contains the entire understanding among the
parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms hereof. This Agreement may
not be modified or amended other than by an agreement in writing.



--------------------------------------------------------------------------------

(i) Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

(j) Gender, Etc. Words used herein, regardless of the number and gender
specifically used, shall be deemed construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

(k) Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and holidays;
provided, however, that if the final day of any time period falls on a Saturday,
Sunday or holiday, then the final day shall be deemed to be the next day which
is not a Saturday, Sunday or holiday.

(l) 409A Compliance. This Agreement is intended to comply with the requirements
of Section 409A of the Code, including good faith, reasonable statutory
interpretations of Section 409A that are contrary to the terms of the Agreement,
if any. Consistent with that intent, this Agreement shall be interpreted in a
manner consistent with Section 409A. In the event that any provision that is
necessary for the Agreement to comply with Section 409A is determined by the
Company, with the consent of the Executive, to have been omitted, such omitted
provision shall be deemed to be included herein and is hereby incorporated as
part of the Agreement.

(m) Any “separation from service” within the Employment Agreement shall be
construed consistent with Section 409A of the Code and the regulations
thereunder. The term “termination,” when used within the Employment Agreement in
the context of a condition to, or timing of, payment shall be interpreted to
mean a “separation from service” as that term is used in Section 409A of the
Code.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered on the date first above written.

 

W. P. CAREY & CO. LLC By:  

/s/ Mark J. DeCesaris

Name:  

Mark J. DeCesaris

Title:  

Chief Financial Officer

 

/s/ Trevor P. Bond

Trevor P. Bond